Citation Nr: 1103633	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
2007, for compensation for bilateral hearing loss, including 
whether the assigned effective date was a clear and unmistakable 
error.  

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1941 to October 1945.

This matter arises before the Board of Veterans' Appeals (Board) 
from June 2007 and March 2009 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In December 2010, the Veteran, his wife, and his daughter 
testified at a Travel Board hearing in front of the undersigned 
Veterans Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for a hearing loss disability that 
was received by the RO on January 9, 2007.

2.  The competent evidence of record shows that the Veteran's 
service-connected bilateral hearing loss disability was not 
sufficient to produce unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 9, 
2007, for compensation for bilateral hearing loss, including 
whether the assigned effective date was a clear and unmistakable 
error, have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 
38 C.F.R. § 3.400 (2010).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2008, January 2009, and August 2009 correspondence, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to a total rating based on individual 
unemployability (TDIU) and described the types of evidence that 
the Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  Finally, the VCAA notice letters explained the elements 
of degree of disability and effective date to the Veteran.  

Regarding the clear and unmistakable error (CUE) portion of the 
Veteran's claims, VCAA notification and assistance is not 
required.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  A CUE claim must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  The VCAA is therefore not applicable.  
See Livesay, supra.  

The Board further notes that the Veteran was provided with a 
copies of the multiple decisional documents during the course of 
his appeal, including  rating decisions, statements of the case, 
and a March 2010 supplemental statement of the case.  These 
documents cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a summary 
of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, VA obtained the 
Veteran's VA and private treatment records to the extent 
possible, associated his available service treatment records 
(STRs) with the claims file, and provided the Veteran with an 
audiological compensation and pension examination in November 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case was more than adequate, as it included the 
Veteran's subjective complaints about his claimed disability and 
the objective findings needed to diagnose and rate the 
disability. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Earlier Effective Date for the Veteran's Hearing Loss Disability

The Veteran claims that he is entitled to an earlier effective 
date for the grant of service connection for his service-
connected bilateral hearing loss disability.  The crux of the 
Veteran's claim is that he never received notice of the denial of 
his hearing loss claim or notice of his appellate rights when his 
claim was originally denied in December 1945.  He also claims 
that he reported for a discharge examination but was never 
examined because he was told to exit the waiting room through a 
door that led outside the building and did not reenter the 
building for reasons that are unclear from the record.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 
C.F.R. § 3.157.  

The Veteran has referred to a December 1945 rating decision that 
denied service connection for a hearing loss disability.  
According to the Veteran, the rating decision that denied that 
claim was sent to his parents' house, where he no longer lived.  
In this regard, the Board notes that the address on the rating 
decision and the accompanying January 1946 letter notifying him 
of his appellate rights was sent to him in Killdeer, North 
Dakota.  There is a presumption of regularity that attends the 
administrative functions of the government.  The law presumes 
that the rating decision and letter containing notice of the 
Veteran's appellate rights was properly mailed and forwarded.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").  In this regard, the Board 
observes that the Killdeer, North Dakota, address is the same 
address that appears on the Veteran's December 1945 application 
for compensation, in the permanent mailing address field on the 
Veteran's December 1945 separation qualification record issued by 
the Army, and in the permanent address field on the Veteran's 
December 1945 report of physical examination of enlisted 
personnel prior to discharge, release from active duty, or 
retirement.  The RO confirmed and continued the Veteran's rating 
via a July 1947 rating decision, with appropriate notice sent to 
the Veteran in Killdeer in July 1947.  None of these letters were 
returned to the RO as undeliverable.  The Veteran did not request 
to transfer his records to his new address in Portland, Oregon, 
until June 1948.

Unfortunately, the Veteran did not appeal either of these rating 
decisions, and they became final.  The Veteran then submitted an 
application to reopen his claim, which the RO received on January 
9, 2007.  Again, because the Veteran did not appeal the original 
December 1945 rating decision, the earliest effective date 
possible is the date of his claim, which the RO properly applied 
as January 9, 2007, for his bilateral hearing loss disability.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran filed a claim for pension in January 2007 in which he 
claimed that his eye sight and hearing prevented him from working 
since January 1975.  Total disability will be considered to exist 
when any impairment of mind or body is present that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability, and to the effects of combinations of disability.  38 
C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and a combined rating of 
70 percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are not 
met, an extraschedular rating is for consideration.  38 C.F.R. § 
3.321.

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran is service-connected 
for a bilateral hearing loss disability, rated as 80 percent 
disabling effective January 9, 2007, and 100 percent disabling 
effective July 30, 2009; tinnitus, rated as 10 percent disabling 
effective January 9, 2007; and hemorrhoids, rated as 0 percent 
disabling effective April 1, 1946.  The combined disability 
rating of these disorders was 0 percent from April 1, 1946; 80 
percent from January 9, 2007; and 100 percent from July 30, 2009.  
Thus, his service-connected disabilities meet the criteria for a 
TDIU, namely that a veteran must have one service-connected 
disability rated at 60 percent or higher or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and a combined rating of 70 percent or higher.  
However, as mentioned previously, since the Veteran is in receipt 
of a total rating for bilateral hearing loss disability, that 
disability cannot be considered for his TDIU claim for the 
portion of the appeal period from July 30, 2009.

The Veteran has only asserted that his service-connected 
bilateral hearing loss disability was sufficient to produce 
unemployability.  In his January 2007, the Veteran stated that he 
last worked in January 1975 as a printer for food products.  In 
December 2009, the Veteran submitted a statement explaining, "At 
the age of 32, I was told by my boss . . . that I would have to 
get hearing aids or get fired.  Not wanting to lose my job, I 
immediately went to get my first pair of hearing aids."  He then 
continued to work at that company for almost another 30 years.  
Otherwise, since he filed his claim, the Veteran sought treatment 
at a private audiology clinic in April 2007.  He reported wearing 
hearing aids for 40 years, as well as a history of hearing 
disease and equilibrium difficulty.  He also experienced a 
constant tinnitus bilaterally.  An examination revealed that the 
Veteran exhibited puretone thresholds as follows: 55 decibels 
(dB) at 500 Hertz (Hz), 65 dB at 1000 Hz, 90 dB at 2000 Hz, 115 
dB at 3000 Hz, and 110 dB at 4000 Hz with a puretone threshold 
average of 95 dB and a speech recognition score of 32 percent for 
the right ear and 60 dB at 500 Hz, 65 dB at 1000 Hz, 70 dB at 
2000 Hz, 80 dB at 3000 Hz, and 85 dB at 4000 Hz with a puretone 
threshold average of 75 dB and a speech recognition score of 40 
percent for the left ear.  The examiner did not provide an 
opinion regarding whether the Veteran's hearing loss disability 
was sufficient to produce unemployability.

He was then afforded a compensation and pension examination in 
November 2009.  By this time, the Veteran's hearing had worsened 
to the point where he exhibited puretone thresholds as follows: 
65 dB at 500 Hz, 65 dB at 1000 Hz, 95 dB at 2000 Hz, 105+ dB at 
3000 Hz, and 105+ dB at 4000 Hz with a puretone threshold average 
of 92.5 dB and a speech recognition score of 16 percent for the 
right ear and 65 dB at 500 Hz, 65 dB at 1000 Hz, 75 dB at 2000 
Hz, 90 dB at 3000 Hz, and 100 dB at 4000 Hz with a puretone 
threshold average of 82.5 dB and a speech recognition score of 24 
percent for the left ear.  The examiner found that the Veteran's 
current hearing loss and tinnitus would not prevent him from 
obtaining or maintaining gainful employment but would have 
significant effects on his occupation.  
 
Under the guidelines set forth in 38 C.F.R. § 4.85, the April 
2007 audiometric results reveal that the Veteran demonstrated a 
Level XI hearing acuity in his right ear and a Level IX hearing 
acuity in his left ear.  The November 2009 compensation and 
pension examination revealed that the Veteran demonstrated a 
Level XI hearing acuity in both ears.  Thus, Table VII 
(Diagnostic Code 6100) provides an 80 percent disability rating 
for the hearing impairment demonstrated for the portion of the 
appeal period prior to November 4, 2009, and a 100 percent 
disability rating for the portion of the appeal period from 
November 4, 2009.  38 C.F.R. § 4.85 (2010).  

Finally, the Veteran submitted lay statements on his own behalf 
and testified at a Travel Board hearing.  To the extent that he 
testified that his service-connected hearing loss disability was 
sufficient to produce unemployability, the Board finds that these 
statements are not competent evidence as the Veteran is lay 
person without the medical expertise to render such an opinion.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Because the Veteran is not professionally qualified 
to offer a nexus opinion, his statements are afforded little 
weight as to whether his service-connected bilateral hearing loss 
disability was sufficient to produce unemployability.  
  
Thus, the evidence of record does not show that the Veteran's 
service-connected hearing loss disability was sufficient to 
produce unemployability, as required for a total disability 
rating.  The Veteran's November 2009 compensation and pension 
examination report contains the only competent medical opinion of 
record regarding whether the Veteran's service-connected 
disabilities were sufficient to produce unemployability.  The 
examiner found that the Veteran's hearing loss and tinnitus 
disabilities did not prevent him from obtaining or maintaining 
gainful employment.    

The evidence shows that the Veteran is neither entitled to a 
higher rating for his service-connected bilateral hearing loss 
disability nor does he meet the criteria for a total disability 
rating.  That is, the Board finds that the competent evidence of 
record does not indicate that the Veteran's service-connected 
bilateral hearing loss disability was sufficient to produce 
unemployability.  Therefore, the Board concludes that the Veteran 
is not entitled to a total disability rating based on individual 
unemployability.  Based on the foregoing, the Board finds that 
the preponderance of the evidence weighs against the Veteran's 
claim for a TDIU. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
 

ORDER

1.  Entitlement to an effective date earlier than January 9, 
2007, for compensation for bilateral hearing loss, including 
whether the assigned effective date was a clear and unmistakable 
error, is denied.  

2.  Entitlement to a total rating based on individual 
employability is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


